Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 11/03/2021. Applicant amended claims 1 and 3, and cancelled claims 2 and 6. Claims 1 and 3-5 are presented for examination and based on current examiner’s amendment claims 1 and 3-5, renumbered as 1-4 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 11/03/2021, with respect to claims 1-6 have been fully considered.  The rejection has been withdrawn based on the current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Surinder Sachar (Reg. No. 34,423).

The application has been amended as follows:
	
The claims have been amended as follows:
Claims: 

a three-phase inverter having a plurality of switching elements; and 
a controller that generates PWM signals to control the three-phase inverter based on three phase voltage commands wherein, 
the controller:
	generates a zero-phase voltage command using a two-phase modulation scheme and a third harmonic component of the three phase voltage commands, based on a combination of a zero-phase voltage obtained by the two-phase modulation scheme and the third harmonic component,
	adds the generated zero-phase voltage command to each of the three phase voltage commands to correct each of the three phase voltage commands, and 
	compares each of the corrected three phase voltage commands with a carrier wave to generate a control signal for controlling switching of the plurality of switching elements; wherein 
the controller includes:
	a first selection unit that selects, as a maximum voltage command, a voltage command of a phase having a maximum voltage value from among the three phase voltage commands, 
	a second selection unit that selects, as a minimum voltage command, a voltage command of a phase having a minimum voltage value from among the three phase voltage commands, and
	a third selection unit that selects a maximum value from among: a first value obtained by subtracting the minimum voltage command from a minimum value of the carrier wave; and a second value obtained by multiplying the third harmonic component by a coefficient.

Claim 2.  (Canceled)

Claim 3.  (Currently Amended)  The power conversion device according to claim 1, wherein 
the controller further includes: 
	

	
	a fourth selection unit that selects a minimum value from among: a selection result of the third selection unit; and a third value obtained by subtracting the maximum voltage command from a maximum value of the carrier wave, and 
the controller generates the zero-phase voltage command based on a selection result of the fourth selection unit.

Claim 4.  (Original)  The power conversion device according to claim 3, wherein the controller adjusts a magnitude of the coefficient and adjusts the coefficient to be positive or negative.

Claim 5.  (Previously Presented)  The power conversion device according to claim 3, wherein 
the controller adjusts a magnitude of the coefficient and adjusts the coefficient to be positive or negative, to perform switching among: 
	a first mode in which the three-phase inverter is controlled with the PWM signals using the two-phase modulation scheme, 
	a second mode in which the three-phase inverter is PWM-controlled using the two-phase modulation scheme and the third harmonic component, 
	a third mode in which the three-phase inverter is controlled with the PWM signals using a sinusoidal wave comparison scheme based on the three phase voltage commands, and 
	a fourth mode in which the three-phase inverter is PWM-controlled based on the three phase voltage commands, the third harmonic component being superimposed on each of the three phase voltage commands.

Claim 6.  (Canceled)  
Reasons for Allowance

4.	Claims 1 and 3-5, renumbered as 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-5, renumbered as 1-4; prior art fails to disclose or suggest “A power conversion device configured to perform power conversion between DC power and three-phase AC power, the power conversion device comprising: a three-phase inverter having a plurality of switching elements; and a controller that generates PWM signals to control the three-phase inverter based on three phase voltage commands wherein, the controller: generates a zero-phase voltage command using a two-phase modulation scheme and a third harmonic component of the three phase voltage commands, based on a combination of a zero-phase voltage obtained by the two-phase modulation scheme and the third harmonic component, adds the generated zero-phase voltage command to each of the three phase voltage commands to correct each of the three phase voltage commands, and compares each of the corrected three phase voltage commands with a carrier wave to generate a control signal for controlling switching of the plurality of switching elements; wherein the controller includes: a first selection unit that selects, as a maximum voltage command, a voltage command of a phase having a maximum voltage value from among the three phase voltage commands, a second selection unit that selects, as a minimum voltage command, a voltage command of a phase having a minimum voltage value from among the three phase voltage commands, and a third selection unit that selects a maximum value from among: a first value obtained by subtracting the minimum voltage command from a minimum value of the carrier wave; and a second value obtained by multiplying the third harmonic component by a coefficient”. As recited in claims 1 and 3-5, renumbered as 1-4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839